962 F.2d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne Henry MYERS, Plaintiff-Appellant,v.STATE OF MARYLAND, Defendant-Appellee.
No. 92-6345.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 21, 1992As Amended May 28, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-92-623-HM)
Wayne Henry Myers, Appellant Pro Se.
D.Md.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Wayne Henry Myers appeals from the district court's order denying a writ of mandamus, construing his claim as a complaint filed pursuant to 42 U.S.C. § 1983 (1988), and denying relief.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Myers v. State of Maryland, No. CA-92-623-HM (D. Md. Mar. 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED